                    Case 7:18-cv-11056-PMH Document 35
                                                    34 Filed 07/07/20
                                                             07/06/20 Page 1 of 2




                                                          STATE OF NEW YORK
                                                    OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                                     DIVISION OF REGIONAL OFFICES
     ATTORNEY GENERAL                                                                            WESTCHESTER REGIONAL OFFICE
                                                            Application granted. Motion due 8/14/2020, opposition due
                                                            9/15/2020, reply due 9/29/2020. The Clerk's Office is
                                                            requested to mail(914)
                                                                              a copy of this Order to the plaintiff.
                                                                                   422-8755
                                                            SO ORDERED.
                                                                               July 6, 2020
                                                            _______________________
                                                            Philip M. Halpern
Honorable Philip M. Halpern                                 United States District Judge
United States District Judge
Southern District of New York                               Dated: New York, New York
300 Quarropas Street                                               July 7, 2020
White Plains, New York 10601

Re:     Wing v. C.O. Myers, et al, 18-CV-11056 (PMH)

Dear Judge Halpern:

       This Office represents the defendants in the above –captioned pro se matter. I write to respectfully request
an extension of time for the defendant to file their motion for summary judgement from July 9, 2020 to August
14, 2020.

        The reason for this request is that due to the current world health crisis my office was completely closed
for an extended period of time. I am still working remotely; however, I was unable to enter our physical office
space for any reason for a long period of time. I was only recently granted permission to enter the office for the
limited purpose of retrieving the files. I am hoping to be able to arrange to go and get all of the documents and
the files soon. Additionally, I have had difficulties getting necessary documents from DOCCS Albany as their
administrative offices have been operating at a limited capacity as well. Lastly, the pandemic has caused
substantial changes in my schedule and over all responsibilities which has also made it difficult to meet the
previously set deadline. I appreciate the Court’s courtesy and understanding during this difficult time and I thank
you in advance for even considering this request. This is the first request for an extension of time to file the
motion for summary judgment.

                                                                           Respectfully submitted,




                    44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● PHONE (914) 422-8755 ● FAX (914) 422-8706 ● WWW.AG.NY.GOV
                 Case 7:18-cv-11056-PMH Document 35
                                                 34 Filed 07/07/20
                                                          07/06/20 Page 2 of 2



cc:
Dusty Alanson James Wing
Plaintiff Pro Se
Din# 12-B-3014
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, NY 12733-0116
